Exhibit 10.52
CON-WAY INC.
2006 EQUITY AND INCENTIVE PLAN
Amended and Restated December 2008
Table of Contents

             
1.
  Purpose; Types of Awards; Construction     1  
2.
  Definitions     2  
3.
  Administration     7  
4.
  Eligibility     8  
5.
  Stock Subject to the Plan     9  
6.
  Terms of Awards     11  
7.
  Options     11  
8.
  SARs     12  
9.
  Restricted Stock     12  
10.
  Phantom Stock Units     13  
11.
  Dividend Equivalents     14  
12.
  Annual Incentive Compensation Program     14  
13.
  Other Stock-Based or Cash-Based Awards     14  
14.
  Change in Control Provisions     15  
15.
  Claims Procedures     15  
16.
  General Provisions     16  

1.   Purpose; Types of Awards; Construction.

The purpose of the Con-way Inc. 2006 Equity and Incentive Plan (the “Plan”)
(formerly known as the CNF, Inc. 2006 Equity and Incentive Plan) is to afford an
incentive to selected employees of Con-way Inc. (the “Company”) and its
Subsidiaries and Affiliates to continue as employees, to increase their efforts
on behalf of the Company and to promote the success of the Company’s business.
The Plan provides for the grant of stock options (including “incentive stock
options” and “non-qualified stock options”), stock appreciation rights (either
in connection with stock options granted under the Plan or independently of
stock options), restricted stock, phantom stock units, dividend equivalents and
other stock-based or cash-based Awards. The Plan is designed so that Awards
granted hereunder intended to comply with the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code may comply with
such requirements and, insofar as may be applicable to such Awards, the Plan
shall be interpreted in a manner consistent with such requirements.
The Plan was originally approved by the Board and the Shareholders of the
Company in 2006. The Plan was previously amended in September 2006 and
December 2006 to make certain administrative changes, and the Plan is hereby
amended and restated in 2008 to accomplish

1



--------------------------------------------------------------------------------



 



the changes necessary to keep the Plan compliant with Sections 162(m) and 409A
of the Code and also to make other administrative and clarifying changes to the
Plan.

2.   Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:
“Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under the Exchange Act, including a Business Unit.
“Award” means any Option, SAR, Restricted Stock, Phantom Stock Unit, Dividend
Equivalent or Other Stock-Based Award or Other Cash-Based Award granted under
the Plan.
“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award.
“Board” means the Board of Directors of the Company.
“Business Unit” means an entity, whether or not incorporated, more than 50% of
the outstanding ownership interests of which are owned by the Company, directly
or indirectly through one or more ownership chains where each link in the chain
owns more than 50% of the outstanding ownership interests of the next link
(either alone or together with other links in the same chain or another chain).
“Change in Control” means the occurrence of any one of the following events:

  (a)   25% of the Company’s Voting Securities Acquired by an Outsider. Any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
other than (i) the Company or its Affiliates, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
its Affiliates, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Stock) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
voting securities;     (b)   Members of the Board as of January 1, 2006 cease to
constitute a majority of Directors. The following individuals cease for any
reason to constitute a majority of the number of directors then serving on the
Board: individuals who, on January 1, 2006, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on January 1, 2006 or whose appointment, election or nomination for election was
previously so approved or recommended;

2



--------------------------------------------------------------------------------



 



  (c)   Merger or Consolidation. There is consummated a merger or consolidation
of the Company, a Subsidiary or an Affiliate with any other corporation or other
entity, which merger or consolidation —

  (i)   results in the voting securities of the Company outstanding immediately
prior thereto failing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) more than
50% of the combined voting power of the voting securities of the Company or the
surviving or parent entity outstanding immediately after such merger or
consolidation, or     (ii)   is effected to implement a recapitalization of the
Company (or similar transaction) in which a “person” (as defined in clause
(a) above), directly or indirectly, acquires 25% or more of the combined voting
power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its Affiliates);

  (d)   Complete Liquidation or Disposition of more than 75% of the Company’s
Assets. The stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of assets having an aggregate book value at the time of such sale
or disposition of more than 75% of the total book value of the Company’s assets
on a consolidated basis (or any transaction having a similar effect), other than
any such sale or disposition by the Company (including by way of spin-off or
other distribution) to an entity, at least 50% of the combined voting power of
the voting securities of which are owned immediately following such sale or
disposition by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or     (e)   Disposition of a Business Unit. There is consummated the
Disposition of a Business Unit; provided, however, that this clause (e) shall
apply only to employees who (i) immediately prior to the Disposition of a
Business Unit were employed by (and on the payroll of) the Business Unit that
was the subject of the Disposition of a Business Unit (for purposes of this
clause (e) the “Subject Business Unit”) and (ii) immediately following the
Disposition of a Business Unit are employed by (and on the payroll of) either

  (i)   in the case of a sale of ownership interests within the meaning of
clause (a) of the definition of Disposition of a Business Unit (or similar
transaction or course of action under clause (c) of the definition of
Disposition of a Business Unit), the Subject Business Unit, its successor, or an
employer affiliated with the Subject Business Unit or its successor, or     (ii)
  in the case of a sale of assets within the meaning of clause (b) of the
definition of Disposition of a Business Unit (or similar transaction or course
of action under clause (c) of the definition of Disposition of a Business Unit),
the purchaser of the assets, its successor, or an employer affiliated with the
purchaser of the assets or its successor.

Because severance agreements and severance plans are not intended to serve the
same purpose as the Plan, whether benefits are payable under a severance
agreement or a

3



--------------------------------------------------------------------------------



 



severance plan does not determine whether a “Change in Control” has taken place
under the Plan.
“Claimant” means any person who believes that he or she is not receiving the
full benefits to which he or she is entitled under the Plan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board, the composition of
which shall at all times satisfy the provisions of Rule 16b-3, Section 162(m) of
the Code and applicable New York Stock Exchange Rules; provided, however, that
the Board may, if it so chooses, retain authority to administer all or any part
of the Plan and, to the extent the Board does so, references in the Plan to
“Committee” shall mean and be references to the Board. Notwithstanding the
foregoing to the contrary, the administration of awards made to Covered
Employees and which are intended as “performance-based compensation” shall
exclusively be administered by the Committee and not by the Board.
“Company” means Con-way Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.
“Covered Employee” has the meaning given by Section 162(m)(3) of the Code.
“Disposition of a Business Unit” means a sale or other disposition, however
effected, of a Business Unit which is either:

  (a)   Sale of Ownership Interests. A sale by the Company or an Affiliate of
the then outstanding ownership interests of the Business Unit having more than
50% of the then existing voting power of all outstanding ownership interests of
the Business Unit, whether by merger, consolidation or otherwise, unless after
the sale the Company, an Affiliate, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, the Business Unit or
any other Affiliate, individually or collectively, directly or indirectly, owns
the then outstanding ownership interests of the Business Unit having 50% or more
of the then existing voting power of all outstanding ownership interests of the
Business Unit;     (b)   Sale of Assets. The sale of all or substantially all of
the assets of the Business Unit as a going concern; or     (c)   Other
Transaction. Any other transaction or course of action engaged in, directly or
indirectly, by the Company, the Business Unit or an Affiliate that has a
substantially similar effect as the transactions of the type referred to in
clause (a) or (b) above,

except as provided in clause (y) or (z) below.
A Disposition of a Business Unit may occur even if such Business Unit
constitutes part of a larger enterprise at the time of the relevant Disposition
of a Business Unit transaction and such Disposition of a Business Unit involves
such larger enterprise. However, a “Disposition of a Business Unit” shall not
occur:

  (y)   Spin-off or Public Offering. In the event of the sale or distribution of
ownership interests (including, without limitation, a spin-off) of the Business
Unit to stockholders of the Company, or the sale of assets of the Business Unit
to any corporation or other entity

4



--------------------------------------------------------------------------------



 



      owned, directly or indirectly, by the stockholders of the Company, in
either case in substantially the same proportions as their ownership of stock in
the Company, or a public offering of the ownership interests of the Business
Unit (even if after the public offering the Company has no direct or indirect
ownership interest in the Business Unit), or

  (z)   Liquidation. In the event of the closing down or liquidation of the
Business Unit, even if the Business Unit sells all or substantially all of its
assets.

“Dividend Equivalent” means a right, granted to a Grantee under
Section 11(b)(v), to receive cash or Stock equal in value to dividends paid with
respect to a specified number of shares of Stock. Dividend Equivalents may be
awarded on a free-standing basis or in connection with another Award, and may be
paid currently or on a deferred basis.
“Effective Date” of this amendment means January 1, 2009; the Plan’s Original
Effective Date means January 23, 2006, the date that the Plan was adopted by the
Board.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
“Fair Market Value” per share of Stock as of a particular date means:

  (a)   the closing sales price per share of Stock on that date on the national
securities exchange on which the Stock is principally traded or, if the exchange
is not open or for any other reason there are no sales of Stock on that date,
the closing sales price per share of Stock for the last preceding date on which
there was a sale of such Stock on such exchange; or     (b)   if the shares of
Stock are then traded in an over-the-counter market, the average of the closing
bid and asked prices for the shares of Stock on that date in such
over-the-counter market or, if the market is not open or for any other reason
there are no sales of Stock on that date, the average of the closing bid and
asked prices on the last preceding date on which there was a sale of such Stock
in such market; or     (c)   if the shares of Stock are not then listed on a
national securities exchange or traded in an over-the-counter market, such value
as the Committee, in its sole discretion, shall determine.

“Grantee” means a person who, as an employee of the Company, a Subsidiary or an
Affiliate, has been granted an Award under the Plan.
“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
“NQSO” means any Option that is designated as a non-qualified stock option.
“Option” means a right, granted to a Grantee under Section 7, to purchase shares
of Stock. An Option may be either an ISO or an NQSO; provided that ISOs may be
granted only to employees of the Company or a Subsidiary.

5



--------------------------------------------------------------------------------



 



“Other Cash-Based Award” means an Award which is not denominated or valued by
reference to Stock, including an Award which is subject to the attainment of
Performance Goals or otherwise as permitted under the Plan and including an
Award under the CNF Inc. Value Management Plan.
“Other Stock-Based Award” means an Award, other than an Option, SAR, Restricted
Stock, Phantom Stock Unit, or Dividend Equivalent, that is denominated or valued
in whole or in part by reference to Stock and is payable in cash or in Stock.
“Performance Goals” means performance goals based on one or more of the
following criteria:

  (a)   pre-tax income, after-tax income, or operating income or profit, in each
case computed with appropriate adjustments,     (b)   return on equity, assets,
capital or investment,     (c)   earnings or book value per share,     (d)  
working capital,     (e)   sales or revenues, in each case computed with
appropriate adjustments (such as deducting sales commissions and purchased
transportation),     (f)   accounts receivable or days sales outstanding,    
(g)   operating or administrative expense in the absolute or as a percent of
revenue,     (h)   stock price appreciation or total stockholder return (stock
price appreciation plus dividends),     (i)   operational efficiency factors,  
  (j)   safety (accidents), and     (k)   implementation or completion of
critical projects or processes.

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary, an Affiliate, a Business Unit, or a division
the Company, a Subsidiary, an Affiliate, or a Business Unit, or may be applied
to the performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles and shall
be subject to certification by the Committee with respect to Covered Employees;
provided that the Committee shall have the authority to make equitable
adjustments to the Performance Goals in recognition of unusual or non-recurring
events affecting the Company or any Subsidiary or Affiliate or the financial
statements of the Company or any Subsidiary or Affiliate, in response to changes
in applicable laws or regulations, or to account for items of gain, loss or
expense determined to be extraordinary or

6



--------------------------------------------------------------------------------



 



unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
“Phantom Stock Unit” means a right granted or issued under Section 10 to receive
Stock or cash at the end of a specified deferral period, which right may be
conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).
“Plan” means this Con-way Inc. 2006 Equity and Incentive Plan, as amended from
time to time.
“Plan Year” means a calendar year.
“Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 9 that may be subject to certain transferability and other restrictions
and to a risk of forfeiture (including by reason of not satisfying certain
Performance Goals).
“Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by the
Securities and Exchange Commission under the Exchange Act, including any
successor to such Rule.
“Stock” means shares of the common stock, par value $0.625 per share, of the
Company.
“SAR” or “Stock Appreciation Right” means the right allowing a Grantee under
Section 8 to elect to receive an amount equal to the appreciation in the Fair
Market Value of Stock from the grant date to the exercise date, with payment to
be made in cash or Stock as specified in the Award or determined by the
Committee.
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

3.   Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan to administer the Plan and to exercise all the powers and
authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
power and authority:

  (a)   to grant Awards;     (b)   to determine the persons to whom and the time
or times at which Awards shall be granted;     (c)   to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and Performance Goals
relating to any Award;     (d)   to determine Performance Goals no later than
such time as is required to ensure that an underlying Award which is intended to
comply with the requirements of Section 162(m) of the Code so complies;

7



--------------------------------------------------------------------------------



 



  (e)   to determine whether, to what extent, and under what circumstances an
Award may be settled, canceled, forfeited, exchanged, or surrendered;     (f)  
to make adjustments in the terms and conditions (including Performance Goals)
applicable to Awards;     (g)   to designate Affiliates;     (h)   to construe
and interpret the Plan and any Award;     (i)   to prescribe, amend and rescind
rules and regulations relating to the Plan;     (j)   to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and     (k)   to make all other determinations deemed necessary or
advisable for the administration of the Plan.

Notwithstanding the foregoing and except as otherwise provided in Section 5(g)
below, the Committee shall not have the power and authority to lower the
exercise price of any outstanding Option or SAR, nor shall the Committee have
the power and authority to settle, cancel or exchange any outstanding option or
SAR in consideration for the grant of a new Award with a lower exercise price,
and the Committee may only grant those Awards that either comply with the
applicable requirements of Section 409A of the Code or do not result in the
deferral of compensation within the meaning of Section 409A of the Code.
The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such power and
authority as it may deem advisable (including the authorization permitted by
Section 157(c) of the Delaware General Corporation Law), and the Committee or
any person to whom it has delegated power and authority as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. All decisions, determinations
and interpretations of the Committee shall be final and binding on all persons,
including the Company, and any Subsidiary, Affiliate or Grantee (or any person
claiming any rights under the Plan from or through any Grantee) and any
stockholder, subject to Section 15 (Claims Procedures).
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

4.   Eligibility.

Awards may be granted to selected employees of the Company and its present or
future Subsidiaries and Affiliates, in the discretion of the Committee. In
determining the persons to whom Awards shall be granted and the type of any
Award (including the number of shares to be covered by such Award), the
Committee shall take into account such factors as the Committee shall deem
relevant in connection with accomplishing the purposes of the Plan.

8



--------------------------------------------------------------------------------



 



5.   Stock Subject to the Plan.

  (a)   Plan Limit. The maximum number of shares of Stock reserved for issuance
pursuant to Awards granted under the Plan over the term of the Plan is
6,200,000, subject to adjustment as provided in subsection (g). Each share of
Restricted Stock, each Phantom Stock Unit payable in shares of Stock and each
share of Stock subject to an Other Stock-Based Award that is granted shall
reduce the pool by 1.72 shares. Determinations made in respect of the
limitations set forth in this Section 5 shall be made in a manner consistent
with the rules of the New York Stock Exchange (or any other applicable stock
exchange).     (b)   Individual Limit. The maximum number of shares of Stock
with respect to which Options or SARs may be granted to a single individual over
the term of the Plan is 1,550,000, subject to adjustment as provided in
subsection (g). Determinations made in respect of the limitation set forth in
the preceding sentence shall be made in a manner consistent with Section 162(m)
of the Code.     (c)   ISO Limit. The maximum number of shares of Stock that may
be issued in the aggregate in respect of ISOs to all Grantees over the term of
the Plan is 6,200,000, subject to adjustment as provided in subsection (g).
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Sections 422 and 424 of the
Code.     (d)   Limit on Restricted Stock, Phantom Stock Units and Other
Stock-Based Awards. The maximum number of shares of Stock that may be issued in
the aggregate in respect of Restricted Stock, Phantom Stock Units and Other
Stock-Based Awards to all Grantees over the term of the Plan is 3,604,650, and
the maximum number of shares of Stock that may be awarded in the form of
Restricted Stock and Phantom Stock Units to a single individual over the term of
the Plan is 500,000, in each case subject to adjustment as provided in
subsection (g).     (e)   Source of Shares. Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise.     (f)   Adjustments to the Number of Shares that may be Issued.

  (i)   Options. If an Option expires, is surrendered, or becomes unexercisable
without having been exercised in full, the unissued or retained shares of Stock
shall become available for future grant under the Plan. Unissued shares of Stock
that are retained by the Company, or issued shares that are surrendered by the
Grantee to the Company, in each case upon exercise of an Option in order to
satisfy the exercise price for such Option or any withholding taxes due with
respect to such exercise, shall not be available for future grant under the
Plan.     (ii)   SARs. The number of shares that may be issued under the Plan
shall not be reduced by the grant or exercise of SARs that can be settled only
with cash. If an SAR may be settled with Stock, the number of shares that may be
issued under the Plan shall be reduced upon grant by the full number of shares
subject to the SAR. If an SAR that may be settled with stock expires without
exercise or is settled with cash, the shares of Stock shall become available for
future grant under the Plan. If an SAR is granted in tandem with an Option (so
that the

9



--------------------------------------------------------------------------------



 



      exercise of one reduces or eliminates the extent to which the other can be
exercised), the number of shares of Stock that may be issued under the Plan
shall be reduced upon grant by the total number of shares of Stock that are
subject to the tandem Option and SAR, and if a tandem Option and SAR expires
without exercise or is settled with cash the shares of Stock subject to such
tandem Option and SAR shall become available for future grant. Shares of Stock
that otherwise would be issued with respect to a SAR but are instead retained in
order to satisfy withholding taxes shall not be available for new Awards.    
(iii)   Restricted Stock. If shares of Restricted Stock are withheld upon
vesting to cover taxes, such shares shall not become available for future grant
under the Plan. Shares of Restricted Stock that are forfeited shall become
available for future grant under the Plan, on the basis of 1.72 shares for every
such share of Restricted Stock.     (iv)   Phantom Stock Units. The number of
shares that may be issued under the Plan shall not be reduced by the grant or
exercise of Phantom Stock Units that can be settled only with cash. If a Phantom
Stock Unit may be settled with Stock, the number of shares that may be issued
under the Plan shall be reduced at the time of grant by 1.72 times the full
number of shares subject to the Phantom Stock Unit. If a Phantom Stock Unit that
may be settled with Stock is forfeited, canceled, exchanged, surrendered or
expires without a distribution of shares to the Grantee or is settled with cash,
the shares of Stock shall become available for future grant under the Plan, on
the basis of 1.72 shares for every such Phantom Stock Unit. Shares of Stock that
otherwise would be issued with respect to a Phantom Stock Unit but are instead
retained in order to satisfy withholding taxes shall not be available for new
Awards.     (v)   Other Stock-Based Awards. The number of shares that may be
issued under the Plan shall not be reduced by the grant or exercise of Other
Stock-Based Awards that can be settled only with cash. If an Other Stock-Based
Award may be settled with Stock, the number of shares that may be issued under
the Plan shall be reduced upon grant by 1.72 times the full number of shares
subject to the Other Stock-Based Award. If an Other Stock-Based Award that may
be settled with Stock is forfeited, canceled, exchanged, surrendered or expires
without a distribution of shares to the Grantee or is settled with cash, the
shares of Stock with respect to such Other Stock-Based Award shall, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination,
expiration or settlement, become available for future grant under the Plan, on
the basis of 1.72 shares for every share of Stock subject to such Other
Stock-Based Award. Shares of Stock that otherwise would be issued with respect
to a Stock-Based Award but are instead retained in order to satisfy withholding
taxes shall not be available for new Awards.

  (g)   Reorganizations, etc. In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, Stock, or
other property), recapitalization, Stock split, reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other similar corporate transaction or event affects the Stock such that one or
more adjustments or changes are necessary in order to prevent dilution or
enlargement of the rights of Grantees under the Plan, then the Committee shall
make such equitable changes or adjustments to

10



--------------------------------------------------------------------------------



 



any or all of (i) the number and kind of shares of Stock or cash that may
thereafter be issued in connection with Awards, (ii) the number and kind of
shares of Stock or cash issued or issuable in respect of outstanding Awards,
(iii) the exercise price, grant price, or purchase price relating to any Award;
provided that, with respect to ISOs, such adjustment shall be made in accordance
with Section 424(a) of the Code, (iv) the Performance Goals, and (v) the
individual limitations applicable to Awards. Any such adjustments or changes
shall be made in a manner such that the effect on Grantees under the Plan is
consistent with the effect of the corporate transaction on shareholders
generally.

6.   Terms of Awards.

Except as otherwise provided in the Plan, the term of each Award shall be for
such period as may be determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, payments to be made by the Company or a
Subsidiary or Affiliate upon the grant, maturation, or exercise of an Award may
be made in Stock or cash, or a combination thereof, as the Committee shall
determine at the date of grant or thereafter and may be made in a single payment
or transfer, in installments, or on a deferred basis. The Committee may make
rules relating to installment or deferred payments with respect to Awards,
consistent with Section 409A of the Code, including the rate of interest to be
credited with respect to such payments. In addition to the foregoing, the
Committee may impose on any Award or the exercise thereof, at the date of grant
or thereafter, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

7.   Options.

The Committee is authorized to grant Options to Grantees on the following terms
and conditions:

  (a)   Type of Award. The Award Agreement evidencing the grant of an Option
under the Plan shall designate the Option as an ISO or an NQSO.     (b)  
Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided that, such exercise price
shall be not less than the Fair Market Value of a share on the date of grant of
such Option. The exercise price for Stock subject to an Option may be paid in
cash or by an exchange of Stock previously owned by the Grantee, or a
combination of both, in an amount having a combined value equal to such exercise
price.     (c)   Term and Exercisability of Options. Options shall be
exercisable over the exercise period (which shall not exceed ten years from the
date of grant), at such times and upon such conditions as the Committee may
determine, as reflected in the Award Agreement; provided that the Committee
shall have the authority to accelerate the exercisability of any outstanding
Option at such time and under such circumstances as it, in its sole discretion,
deems appropriate. An Option may be exercised to the extent of any or all full
shares of Stock as to which the Option has become exercisable, by giving written
notice of such exercise to the Committee or its agent.     (d)   Termination of
Employment, etc. An Option may not be exercised unless the Grantee is then in
the employ of the Company or a Subsidiary or an Affiliate (or a company or a
parent or subsidiary company of such company issuing or assuming the Option in a
transaction to which Section 424(a) of the Code applies), and unless the Grantee
has

11



--------------------------------------------------------------------------------



 



      remained continuously so employed since the date of grant of the Option;
provided that, the Award Agreement may contain provisions under which, in the
event of specified terminations, the Option may continue to be exercisable to a
date not later than the expiration date of such Option.     (e)   Other
Provisions. Options may be subject to such other conditions including, but not
limited to, restrictions on transferability of the shares acquired upon exercise
of such Options, as the Committee may prescribe in its discretion or as may be
required by applicable law.

8.   SARs.

The Committee is authorized to grant SARs to Grantees on the following terms and
conditions:

  (a)   In General. Unless the Committee determines otherwise, an SAR
(i) granted in tandem with an NQSO may be granted at the time of grant of the
related NQSO or at any time thereafter or (ii) granted in tandem with an ISO may
only be granted at the time of grant of the related ISO. An SAR granted in
tandem with an Option shall be exercisable only to the extent the underlying
Option is exercisable.     (b)   SARs. An SAR shall confer on the Grantee a
right to receive an amount of cash or Stock with respect to each share subject
thereto, upon exercise thereof, equal to the excess of (i) the Fair Market Value
of one share of Stock on the date of exercise over (ii) the grant price of the
SAR (which in the case of an SAR granted in tandem with an Option shall be equal
to the exercise price of the underlying Option, and which in the case of any
other SAR shall be such price as the Committee may determine, but not less than
the Fair Market Value of a share on the date of grant of such SAR).

9.   Restricted Stock.

The Committee is authorized to grant Restricted Stock to Grantees on the
following terms and conditions:

  (a)   Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine; provided, however,
notwithstanding the foregoing but subject to Section 14 hereof, each Restricted
Stock Award shall be subject to restrictions, imposed at the date of grant,
relating to either or both of (i) the attainment of Performance Goals by the
Company or (ii) the continued employment of the Grantee with the Company, a
Subsidiary or an Affiliate. All performance-based Restricted Stock Awards will
have a minimum performance period of one (1) year, with no vesting prior to the
end of the performance period except in the case of specified events, including,
without limitation, death, Disability (which, for Plan purposes, is as defined
in Treas. Reg. 1.409A-3(i)(4)) or a Change in Control. With respect to any
shares of Restricted Stock subject to restrictions which lapse solely based on
the Grantee’s continuation of employment with the Company, a Subsidiary or an
Affiliate, such restrictions shall lapse over a vesting schedule (so long as the
Grantee remains employed with the Company, a Subsidiary or an Affiliate) no
shorter in duration than three years from the date of grant; provided that, such
vesting schedule may provide for partial or installment vesting from time to
time during such period, subject to acceleration in the case of specified
events,

12



--------------------------------------------------------------------------------



 



      including, without limitation, death, Disability or a Change in Control.
Except to the extent otherwise provided in an Award Agreement, a Grantee granted
Restricted Stock shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Stock and the right to receive
dividends thereon (subject to subsection (d) below).

  (b)   Forfeiture. Upon termination of employment with the Company or a
Subsidiary or Affiliate, during the applicable restriction period, Restricted
Stock and any accrued but unpaid dividends or Dividend Equivalents that are at
that time subject to restrictions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock.     (c)  
Certificates for Stock. Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Grantee, such certificates
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company shall retain
physical possession of the certificate.     (d)   Dividends. Dividends paid on
Restricted Stock shall be paid at the dividend payment date, in cash or in
shares of unrestricted Stock having a Fair Market Value equal to the amount of
such dividends. Stock distributed in connection with a stock split or stock
dividend, and distributed as a dividend, shall be subject to restrictions and a
risk of forfeiture to the same extent as the Restricted Stock with respect to
which such Stock has been distributed.

10.   Phantom Stock Units.

The Committee is authorized to grant Phantom Stock Units to Grantees, subject to
the following terms and conditions:

  (a)   Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Phantom Stock Units by the Committee. The expiration of the deferral period
shall be consistent with the requirements of Section 409A of the Code. The
Committee may condition the vesting and/or payment of Phantom Stock Units, in
whole or in part, upon the attainment of Performance Goals.     (b)  
Forfeiture. Upon termination of employment during the applicable deferral period
or portion thereof to which forfeiture conditions apply, or upon failure to
satisfy any other conditions precedent to the delivery of Stock or cash to which
such Phantom Stock Units relate, all Phantom Stock Units that are then subject
to deferral or restriction shall be forfeited; provided that, the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Phantom Stock Units will be waived in whole or in part in the event of
termination resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Phantom Stock Units.

The Committee is also authorized to issue Phantom Stock Units to employees who
have elected Phantom Stock Units as an investment alternative under deferred
compensation plans,

13



--------------------------------------------------------------------------------



 



including the Company’s Deferred Compensation Plan for Executives and the
Company’s 2005 Deferred Compensation Plan for Executives. Such Awards may be
settled hereunder by the delivery of cash or shares of Stock and shall otherwise
be subject to the terms and conditions of such plans.

11.   Dividend Equivalents.

The Committee is authorized to grant Dividend Equivalents to Grantees. The
Committee may provide, at the date of grant, that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, or other investment vehicles as the Committee may specify,
provided that Dividend Equivalents (other than freestanding Dividend
Equivalents) shall be subject to all conditions and restrictions of the
underlying Awards to which they relate and shall be subject to the requirements
of Section 409A of the Code. A Dividend Equivalent cannot be made payable upon
the exercise of an Option or SAR unless it is a separate arrangement that
independently satisfies Section 409A of the Code.

12.   Annual Incentive Compensation Program.

The Committee is authorized to grant Awards to Grantees pursuant to the Annual
Incentive Compensation Program in the form of Other Cash-Based Awards, as deemed
by the Committee to be consistent with the purposes of the Plan. Grantees will
be selected by the Committee with respect to participation for a Plan Year and
may include all employees. Awards granted under the Annual Incentive
Compensation Program in respect of a Plan Year may be contingent on the
attainment by the Company of one or more Performance Goals. The maximum payment
that any Grantee may receive pursuant to an Award granted under the Annual
Incentive Compensation Program in respect of any Plan Year shall be $3,000,000.
Payments earned hereunder may be decreased or, with respect to any Grantee who
is not a Covered Employee, increased in the sole discretion of the Committee
based on such factors as it deems appropriate. No payment to any Covered
Employee shall be made prior to the certification by the Committee that any
applicable Performance Goals have been attained. The Committee may establish
such other rules applicable to the Annual Incentive Compensation Program to the
extent not inconsistent with Section 409A of the Code or, in the case of an
Award intended to comply with Section 162(m) of the Code, to the extent not
inconsistent with Section 162(m) of the Code.

13.   Other Stock-Based or Cash-Based Awards.

The Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards at the date of grant or thereafter.
Awards granted pursuant to this Section 13 may be granted with value and payment
contingent upon the attainment of certain Performance Goals, so long as such
goals relate to periods of performance in excess of one calendar year. If an
Award is so granted and the Award is intended to comply with Section 162(m) of
the Code the maximum payment that any Grantee may receive pursuant to such
Awards in respect of any performance period shall be $3,000,000. Payments earned
under such Awards may be decreased or, with respect to any Grantee who is not a
Covered Employee, increased in the sole discretion of the Committee based on
such factors as it deems appropriate, and no payment to any Covered Employee

14



--------------------------------------------------------------------------------



 



shall be made prior to the certification by the Committee that any applicable
Performance Goals have been attained.
Whether or not value and payment of an Award is contingent upon the attainment
of Performance Goals, payment of an Award granted pursuant to this Section 13
shall be made within two and one half months of the calendar year in which the
Award vested, unless payment is deferred under terms consistent with
Section 409A of the Code. The Committee may establish such other rules
applicable to the Other Stock-Based or Cash-Based Awards to the extent not
inconsistent with Section 409A of the Code or, in the case of an Award intended
to comply with Section 162(m) of the Code, to the extent not inconsistent with
Section 162(m) of the Code.

14.   Change in Control Provisions.

Unless otherwise determined by the Committee at the time of grant and evidenced
in an Award Agreement or in a plan pursuant to which Awards are granted, in the
event of a Change in Control:

  (a)   any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested; and     (b)  
the restrictions, payment conditions, and forfeiture conditions applicable to
any other Award granted under the Plan shall lapse and such Awards shall be
deemed fully vested, and any Performance Goals imposed with respect to Awards
shall be deemed to be fully achieved.

However, payment of an Award shall not be accelerated unless the Change in
Control also constitutes a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation,” within the meaning of Section 409A(2)(A)(v) of the Code.

15.   Claims Procedures.

  (a)   Presentation of Claim. Any Claimant may deliver to the Plan
Administrator a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant:     (b)   Notification of Decision. The
Plan Administrator shall consider a Claimant’s claim within a reasonable time,
and shall notify the Claimant in writing:

  (i)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (ii)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:     (iii)   the specific reason(s) for the denial of
the claim, or any part of it;

15



--------------------------------------------------------------------------------



 



  (iv)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (v)   a description of any additional material or
information necessary for the Claimant to clarify or perfect the claim, and an
explanation of why such material or information is necessary; and     (vi)   an
explanation of the claim review procedure set forth in paragraph (c) below.

  (c)   Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. Thereafter,
but not later than thirty (30) days after the review procedure began, the
Claimant (or the Claimant’s duly authorized representative):

  (i)   may review pertinent documents;     (ii)   may submit written comments
or other documents; and/or     (iii)   may request a hearing, which the Plan
Administrator, in its sole discretion, may grant.

  (d)   Decision on Review. The Plan Administrator shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Plan
Administrator’s decision must be rendered within 120 days after such date. Such
decision must be written in a manner calculated to be understood by the Claimant
and it must contain:

  (i)   specific reasons for the decision;     (ii)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (iii)  
such other matters as the Committee deems relevant.

  (e)   Determinations. All benefit claim determinations shall be made in
accordance with governing plan documents. Where appropriate, the Plan provisions
must be applied consistently with respect to similarly-situated Claimants.    
(f)   Exhaustion of Administrative Remedies. The Claimant must exhaust these
administrative remedies prior to commencing any other proceeding with respect to
claims arising under the Plan.     (g)   Effective Date. This Section shall
apply to all Awards outstanding as of January 1, 2006, under the CNF Inc. 1997
Equity and Incentive Plan, in addition to the Awards granted under this Plan.

16



--------------------------------------------------------------------------------



 



16.   General Provisions.

  (a)   Nontransferability. Unless otherwise provided in an Award Agreement for
an Award other than an ISO, Awards shall not be transferable by a Grantee except
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined under the Code or Title I of ERISA, and
shall be exercisable during the lifetime of a Grantee only by such Grantee or
his guardian or legal representative.     (b)   No Right to Continued
Employment, etc. Nothing in the Plan or in any Award granted or any Award
Agreement or other agreement entered into pursuant hereto shall confer upon any
Grantee the right to continue in the employ of the Company, any Subsidiary or
any Affiliate or to be entitled to any remuneration or benefits not set forth in
the Plan or such Award Agreement, or other agreement or to interfere with or
limit in any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee’s employment.     (c)   Taxes. The Company or any
Subsidiary or Affiliate is authorized to withhold from any Award granted, any
payment relating to an Award under the Plan, including from a distribution of
Stock, or any other payment to a Grantee, amounts of withholding and other taxes
due in connection with any transaction involving an Award (not to exceed the
statutory minimum), and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. If Stock is distributed to a Grantee with respect to
an Award or the exercise thereof, and the withholding taxes exceed any cash
being distributed at the same time, the Grantee may elect to have shares of
Stock withheld sufficient to satisfy the withholding taxes that are in excess of
such cash.     (d)   Stockholder Approval; Amendment and Termination. The Plan
previously took effect on the Original Effective Date, but the Plan and any
grants of Awards shall be subject to the approval of the stockholders of the
Company, which approval must occur within twelve (12) months of the Original
Effective Date. If the stockholders of the Company do not so approve the Plan
(either because they did not vote on the Plan within the twelve (12) months or
because they voted on the Plan within the twelve (12) months but did not approve
it), the Plan and all rights hereunder shall immediately terminate and no
Grantee or transferee shall have any rights under the Plan or any Award
Agreement. The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part; provided, however, that no
amendment shall be effective without stockholder approval if such approval is
required by law or New York Stock Exchange rules. Notwithstanding the foregoing,
no amendment shall affect adversely any of the rights of any Grantee, without
such Grantee’s consent, under any Award theretofore granted under the Plan.
Unless earlier terminated by the Board pursuant to the provisions of the Plan,
the Plan shall terminate on the tenth anniversary of its Original Effective
Date. No Awards shall be granted under the Plan after such termination date.    
(e)   Section 409A. If any provision of this Plan, an Award Agreement, or a plan
pursuant to which Awards are granted would cause compensation to be includible
in a Grantee’s income pursuant to Section 409A(a)(1)(A) of the Code, such
provision shall be void, and the Plan, Award Agreement, or such plan shall be
amended retroactively in such a

17



--------------------------------------------------------------------------------



 



      way as to achieve substantially similar economic results without causing
such inclusion. The Company intends the Plan to meet the requirements of
Section 409A of the Code, the regulations thereunder, and any additional
guidance provided by the Treasury Department. The Committee shall interpret the
Plan in such a way as to meet such requirements. Moreover, for purposes of
applying the provisions of Section 409A of the Code to this Plan, each
separately identified Award to which a Grantee is entitled under this Plan shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A of the Code, any series of installment payments under this Plan
shall be treated as a right to a series of separate payments.     (f)   No
Rights to Awards; No Stockholder Rights. No Grantee shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Grantees. Except as provided specifically herein, a Grantee or a
transferee of an Award shall have no rights as a stockholder with respect to any
shares covered by the Award until the date of the issuance of a stock
certificate to him for such shares.     (g)   Unfunded Status of Awards. The
Plan is intended to constitute an “unfunded” plan for incentive compensation.
With respect to any payments not yet made to a Grantee pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Grantee any
rights that are greater than those of a general creditor of the Company.     (h)
  No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash or other Awards shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.     (i)   Regulations and Other Approvals

  (i)   The obligation of the Company to sell or deliver Stock with respect to
any Award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.     (ii)   Each Award is subject to
the requirement that, if at any time the Committee determines, in its absolute
discretion, that the listing, registration or qualification of Stock issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Stock, no such Award shall be granted or payment
made or Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.     (iii)   In the event that the
disposition of Common Stock acquired pursuant to the Plan is not covered by a
then current registration statement under the Securities Act of 1933, as
amended, and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act of
1933, as amended, or regulations thereunder, and the Committee may require a
Grantee receiving Stock pursuant to the Plan, as a condition precedent to
receipt of such Stock, to represent to the Company

18



--------------------------------------------------------------------------------



 



      in writing that the Stock acquired by such Grantee is acquired for
investment only and not with a view to distribution.

  (j)   Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof. Nothing in this
document shall suggest that the Plan is subject to ERISA.

         
 
  CON-WAY INC.    
 
       
 
  By:    
 
 
 
   
 
  Jennifer W. Pileggi    
 
  Senior Vice President, General Counsel and Secretary    
 
  2006 Equity and Incentive Plan    
 
  2008 Amendment    
 
  Executed: December 1, 2008    

19